OFFICE OF
                                                                                  APPELLATE COURTS

                                                                                     JUN ~ t·2014
                                   STAIB OF MINNESOTA

                                     IN SUPREME COURT
                                                                                    FILED
                                              A14-0354


  In re Petition for Disciplinary Action against
  Joan La Rae Meidinger, a Minnesota Attorney,
  Registration No. 386892.


                                              ORDER

          The Director of the Office of Lawyers Professional Responsibility has filed a

  petition for disciplinary action alleging that respondent Joan La Rae Meidinger

 ·; committed professional misconduct warranting public discipline, namely, failure to

  cooperate with the Director, in violation of Minn. R. Prof. Conduct 8.l(b) and Rule 25(a),

·: Rules on Lawyers Professional Responsibility (RLPR). Respondent did not respond to

  the petition. On April 2, 2014, we deemed the allegations in the petition admitted. See

   Rule 13(b), RLPR. The parties were invited to submit briefs on the appropriate discipline

   to be imposed; however, only the Director filed a brief on the issue of the appropriate

   discipline.

          Based upon all the files, .records, and proceedings herein,

          IT IS HEREBY ORDERED that:

          1.     Respondent Joan La Rae Meidinger is indefinitely suspended from the

   practice of law, effective 14 days from the date of the filing of this order, with no right to

   petition for reinstatement for 6 months;




                                                 I
        2.      Respondent may petition for reinstatement pursuant to Rule 18(a)-(d),

RLPR.        Reinstatement is conditioned on successful completion of the professional

responsibility portion of the state bar examination and satisfaction of continuing legal

education requirements, pursuant to Rule 18(e), RLPR; and

        3.      Respondent shall comply with Rule 26, RLPR (requiring notice of

suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs

pursuant to Rule 24, RLPR.

        Dated: June 26, 2014

                                                BY THE COURT:




                                                Associate Justice




                                            2